COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-15-00455-CR
Style:                           Darryl Dwayne Evans
                                 v. The State of Texas
Date motion filed*:              October 13, 2015
Type of motion:                  Motion to extend time to file reporter’s record
Party filing motion:             Court reporter
Document to be filed:            Reporter’s record

Is appeal accelerated?      No

If motion to extend time:
         Original due date:                              August 10, 2015
         Number of previous extensions granted:                  2     Current Due date: October 12, 2015
         Date Requested:                                 October 31, 2015

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: November 2, 2015
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (moot)
                 Other: _____________________________________




Judge’s signature: /s/ Russell Lloyd
                   


Date: October 20, 2015